DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.

	The claims dated 1/6/2022 are under examination.

The arguments presented in the papers filed 6/29/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 3/29/2022 listed below have been reconsidered as indicated below.
New and modified grounds of rejection are detailed below.

Claim Interpretation
The following section has been maintained from the previous Office action. The Remarks address the claim interpretation (p. 2-5). The Remarks misconstrue some of the claim interpretation, and for clarity, the Examiner’s claim interpretation is provided below.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 27 and 39 are drawn to a “kit” for HIV viral load testing. The instant specification does not define the term “kit” and the term is broadly interpreted as encompassing any collection of reagents that are used together.

Claim 27 includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reagents for reverse transcription of HIV viral RNA” in claim 27. The generic placeholder is “reagents” which is not preceded by a structural modifier and the function does not provide or recite sufficient structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitation “reagents for reverse transcription of HIV viral RNA” is interpreted as having the following structure: reverse transcriptase (p. 11, lines 14-20).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 27 requires “reagents required for…subsequent isothermal nucleic acid amplification of a product of the reverse transcription”. The term “reagents” is generic and is modified by functional language regarding isothermal nucleic acid amplification; however, the claim specifies such reagents comprise “primers for specific amplification of HIV nucleic acid”. It is noted that the primers encompass only primers that may be utilized in an isothermal nucleic acid amplification technique.

Claim 28 includes one or more claim limitations that use the word “means” or “step” and are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth because the claim limitation(s) uses the word “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the “means” is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for applying a pressure differential across the leukoreduction filter” in claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitation “means for applying a pressure differential across the leukoreduction filter” is interpreted as having the following structure: a pump (Example 4).
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim 29 requires “an isotonic solution”. The intended use of the “isotonic solution” is for “diluting a sample of whole blood prior to leukodepletion of the sample”. The use does not limit the scope of the “isotonic solution”, which is an art recognized term, and the element broadly encompasses any isotonic solution.

Claim 30 requires a “lancet”. The intended use of the “lancet” is for “obtaining a sample for whole blood from a subject by finger prick or heel prick”. The use does not limit the scope of the “lancet”, which is an art recognized term, and the element broadly encompasses a sharp pointed instrument.

Claim 31 includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “blood collector for collecting a sample of blood from a subject” in claim 31. The generic placeholder is “blood collector” which is not preceded by a structural modifier and the function does not provide or recite sufficient structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitation “blood collector for collecting a sample of blood from a subject” is interpreted as having the following structure: capillary tubes and microtainer (p. 4, lines 25-31).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 33 This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “visually detectable label for labelling a product of the isothermal nucleic acid amplification and/or a chromatographic test strip for capturing and detecting a product of isothermal nucleic acid amplification” in claim 33.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. A “visually detectable label” is interpreted as an art recognized term as having a structure that fluoresces, produces a detection product (e.g. enzymes such as HRP), etc. A “chromatographic test strip” is interpreted as an art recognized term as having a structure such as filter paper, cellulose membranes, etc.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
It is noted the claim encompasses embodiments in which only the “visually detectable label” is included or in which only the “chromatographic test strip” is include, in addition embodiments in which both are included.

Claim 34 includes one or more claim limitations that use the word “means” or “step” and are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth because the claim limitation(s) uses the word “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the “means” is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for extracting nucleic acids from a sample leukocyte depleted blood” in claim 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitation “means for extracting nucleic acids from a sample leukocyte depleted blood” is interpreted as having the following structure: a lysis buffer, a nucleic acid binding solid phase and an elution buffer (p. 12, lines 10-16).
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim 37 limits the leukoreduction filter to those that are “capable of depleting at least 99.9% of leukocytes from a whole blood sample or a diluted whole blood sample or a diluted whole blood sample or a diluted whole blood sample”. Filters with this capability are well known in the art as demonstrated by the Remarks (p. 10-11).

Claim 39 includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reagents for reverse transcription of HIV viral RNA” in claim 29. The generic placeholder is “reagents” which is not preceded by a structural modifier and the function does not provide or recite sufficient structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitation “reagents for reverse transcription of HIV viral RNA” is interpreted as having the following structure: reverse transcriptase (p. 11, lines 14-20).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 39 requires “reagents required for…subsequent isothermal nucleic acid amplification of a product of the reverse transcription”. The term “reagents” is generic and is modified by functional language regarding isothermal nucleic acid amplification; however, the claim specifies such reagents comprise “primers for specific amplification of HIV nucleic acid”. It is noted that the primers encompass only primers that may be utilized in an isothermal nucleic acid amplification technique.
The above claim interpretation of claim 39 has been modified to address the amendments to claim 39.
Applicant is reminded that if applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 39 limits the leukoreduction filter to those that are “capable of depleting at least 99.9% of leukocytes from a whole blood sample or a diluted whole blood sample or a diluted whole blood sample”. Filters with this capability are well known in the art as demonstrated by the Remarks (p. 10-11).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 27, 28, 29, 30, 31, 33 and 34 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Silverbrook (US 2011/0312856 A1).
The following are new rejections.
Regarding claim 27, Silverbrook teaches a kit in the form of a system as depicted in Figure 4.
The device includes reagents for NASBA amplification of viral nucleic acids from the RNA virus HIV. The reagents are in reservoirs filled with amplification buffer, primers and dNTPs and RNA polymerase, reverse transcriptase and, optionally, RNase H (para. 345 and Fig. 4).
Silverbrook further teaches filters or arrays of apertures that capture or separate leukocytes from other elements (para. 282 and 287) in the dialysis section (Fig. 4). The array of apertures is encompassed by the full scope of the claimed leukoreduction filter. Silverbrook further teaches other aperture shapes, sizes and aspect ratios can be used to isolate leukocytes (para. 288). See also, para. 286.
Regarding claim 28, Silverbrook teaches a tube diameter as a means for applying a pressure differential across that acts via capillary action (para. 282-283 and 311). This functionally equivalent to a “pump”.
Regarding claim 29, Silverbrook teaches an anticoagulant as an isotonic solution as part of the device (para. 282-284).
Regarding claim 30, Silverbrook further teaches a lancet is included with the system (para. 223).
Regarding claim 31, Silverbrook teaches a test tube for collecting a sample (para. 223).
Regarding claim 33, Silverbrook teaches a visually detectable label that detects the amplification product (para. 48, 50 and 296-299).
Regarding claim 34, Silverbrook teaches a means for extracting nucleic acids (para. 17, 20, 28, 263 and 264).
Silverbrook anticipates the above claims because it teaches all of the required structural elements of claims 27, 28, 29, 30, 31, 33 and 34.
Alternatively, while it may be argued that Silverbrook does not teach each of the required elements as part of a single embodiment, Silverbrook clearly teaches a system having a structure to remove leukocytes and structures for isothermal amplification of HIV nucleic acids. It would have been obvious to have combined the suggested structure into a single system for the removal of leukocytes and the analysis isothermal analysis of HIV nucleic acids.

Claim(s) 27, 36, 37 and 39 is/are rejected under 35 U.S.C. 103 as obvious over Silverbrook (US 2011/0312856 A1).
The following are new rejections.
Claim 27 is rejected under 103 as being rendered obvious in view of it encompassing the embodiments of claims 36, 37 and 39.
Regarding claims 27 and 37, Silverbrook teaches a kit in the form of a system as depicted in Figure 4.
The device includes reagents for NASBA amplification of viral nucleic acids from the RNA virus HIV. The reagents are in reservoirs filled with amplification buffer, primers and dNTPs and RNA polymerase, reverse transcriptase and, optionally, RNase H (para. 345 and Fig. 4).
Silverbrook further teaches filters or arrays of apertures that capture or separate leukocytes from other elements (para. 282 and 287) in the dialysis section (Fig. 4). The array of apertures is encompassed by the full scope of the claimed leukoreduction filter. Silverbrook further teaches other aperture shapes, sizes and aspect ratios can be used to isolate leukocytes (para. 288). See also, para. 286.
It would have been prima facie obvious to the ordinary artisan to optimize the arrays of apertures to maximize the capture of leukocytes. The ability to maximize leukocyte reduction and the availability of such means is known as demonstrated by the Remarks from 1/6/2022 (p. 10-11).
Regarding claim 36, Silverbrook teaches NASBA as noted above and includes amplification buffer, primers, dNTPs, RNA polymerase, reverse transcriptase and, optionally, RNase H. An RNA-dependent DNA polymerase, a DNA-dependent DNA polymerase, a DNA/RNA duplex-specific ribonuclease, and a DNA-dependent RNA polymerase are well-known components of a NASBA assay and thus are renders obvious elements to include within the system of Silverbrook as they are known to be necessary for a NASBA reaction.
Regarding claim 39, Silverbrook teaches a kit in the form of a system as depicted in Figure 4.
The device includes reagents for NASBA amplification of viral nucleic acids from the RNA virus HIV. The reagents are in reservoirs filled with amplification buffer, primers and dNTPs and RNA polymerase, reverse transcriptase and, optionally, RNase H (para. 345 and Fig. 4).
Silverbrook further teaches filters or arrays of apertures that capture or separate leukocytes from other elements (para. 282 and 287) in the dialysis section (Fig. 4). The array of apertures is encompassed by the full scope of the claimed leukoreduction filter. Silverbrook further teaches other aperture shapes, sizes and aspect ratios can be used to isolate leukocytes (para. 288). See also, para. 286.
It would have been prima facie obvious to the ordinary artisan to optimize the arrays of apertures to maximize the capture of leukocytes. The ability to maximize leukocyte reduction and the availability of such means is known as demonstrated by the Remarks from 1/6/2022 (p. 10-11).

Claims 27-31, 33-34, 36-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Muharrmi (J Acquir Immune Defic Syndr. 2008. 48(2):224-225; cited on the 9/18/2018 IDS) and Revets (Journal of Clinical Microbiology. 1996. 34(5):1058-1064; previously cited).	The following are modified rejections.
Regarding claims 27, 36, 37 and 39, Al-Muharrmi teaches a collection of reagents and materials or “kit” that are used to assay HIV-1 viral loads.
The collection of reagents and materials includes a “leukoreduction filter” which selectively depletes and achieves a 3- to 4-log removal of leukocytes (p. 224-225). It is noted the instant specification states that 3- to 4-log removal, e.g. greater than 3 log, is equivalent to a greater than 99.9% reduction of leukocytes (p. 4, lines 2-4). Thus, the leukoreduction filters of Al-Muharrmi have the structural features necessary to deplete at least 99.9% of leukocytes from a blood sample.
The collection of reagents and materials includes reagents for the reverse transcription of HIV viral RNA (p. 224) and reagents to specifically amplify the reverse transcription product of the HIV viral RNA (p. 224).
Regarding claim 28, Al-Muharrmi teaches a blood collection pack that filters blood via gravity (p. 224), which creates a pressure differential across the leukoreduction filter. The blood collection pack includes a means (e.g. a hook or a hole through which a hook may be placed or is made of a flexible material that allows one to squeeze the device) that allows the device to use gravity to apply the pressure differential across the filter.
The “means” of Al-Muharrmi is an obvious variant of the pump encompassed by the present claim.
Regarding claim 29, Al-Muharrmi teaches EDTA as an isotonic solution within a tube (p. 224). It is noted the use of the isotonic solution is described as being for diluting a sample of whole blood prior to leukodepletion of the sample. The described use of the isotonic solution does not structurally differentiate the claimed component from the EDTA solution described by Al-Muharrmi.
Regarding claim 30, Al-Muharrmi teaches the materials include a blood collection pack (p. 224). The ordinary artisan would recognize that such a device would include a sharp, pointed instrument or “lancet” that would be used to draw blood from a subject.
Regarding claim 31, Al-Muharrmi further teaches a blood collector in the form of a blood collection pack or an EDTA tube (p. 224). The two materials taught by Al-Muharrmi are obvious variants of the capillary tubes and microtainer encompassed by the present claims.
While Al-Muharrmi teaches the above collections of reagents and materials to remove leukocytes from blood and amplify HIV RNA, Al-Muharrmi does not specifically teach reagents required for isothermal amplification comprising primers for specific amplification of HIV nucleic acids (claims 27 and 39) or a label for detecting the isothermal nucleic acid amplification product (claim 33) or the reagents of claim 36.
However, Revets demonstrates that isothermal amplification of HIV nucleic acids using primers has been well-known and commercially available for over a decade.
Regarding claims 27, 39 and 36, Revets teaches that a commercial kit was known that had reverse transcriptase, RNA polymerases, RNases and primers to amplify HIV-1 viral RNA (p. 1058-1059). Revets further teaches that NASBA is advantageous in that it uses less of a sample than a reverse transcription PCR-based method (Tables 1 and 4), such as that used by Al-Muharrmi.
An RNA-dependent DNA polymerase, a DNA-dependent DNA polymerase, a DNA/RNA duplex-specific ribonuclease, and a DNA-dependent RNA polymerase are well-known components of a NASBA assay.
Regarding claim 33, Revets teaches a visually detectable label for labeling the amplification product (p. 1059).
It would have been prima facie obvious to the ordinary artisan to have substituted the PCR reagents of Al-Muharrmi with the NASBA reagents of Revets for the amplification of HIV-1 viral RNA. One would have been motivated to make such a modification because it results in a collection of reagents that do not require the use of a thermocycler (i.e. a “PCR machine”) and uses less sample to detect HIV-1 viral RNA. The modification has a reasonable expectation of success because it simply replaces one known set of reagents with another known set of reagents for the amplification of HIV-1 viral RNA.
Regarding claim 34, Al-Muharrmi teaches reagents for the concentration of RNA at high-speed centrifugation, alcoholic extraction of RNA (p. 224) and Revets teaches RNA extraction from plasma by a guanidinium thiocyanate-silica-based extraction method (Table 1). The reagents of Al-Muharrmi and Revets are obvious variants of a lysis buffer, a nucleic acid binding solid phase and an elution buffer encompassed by the present claim.

Response to the traversal of the 103 rejections
The Remarks summarize the rejection over Al-Muharrmi and Revets (p. 5).
The Examiner’s position is provided and detailed in the above rejections.

The Remarks reiterate the arguments made in a previous response (p. 5-6).
The examiner response to those arguments may be found in the Office action dated 3/29/2022.

The Remarks summarize the prohibition on hindsight reasoning (p. 6-7).
 In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	The Remarks argue the viewpoint that Al-Muharrmi teaches a previous known use for the combination of a leukoreduction filter and reagents for amplifying HIV nucleic acids is misguided (p. 7).
	The examiner’s position is the Al-Muharrmi teaches a previously known combination of a leukoreduction filter and reagents for amplifying HIV nucleic acids. The present claims are an obvious variant of this known combination taught by Al-Muharrmi in view of Revets. The question the examiner considered is whether it would have been obvious to substitute the reagents of Revets for the reagents of Al-Muharrmi.
	Furthermore, any use of the combination taught by Al-Muharrmi is not relevant to the structural elements of the combination of a leukoreduction filter and reagents taught by Al-Muharrmi.

	The Remarks argue Al-Muharrmi teaches away from the use of both a leukoreduction filter and reagents for amplifying HIV nucleic acids (p. 7-8).
	The claims are drawn to a composition and it is the combination of a leukoreduction filter and reagents for amplifying HIV nucleic acids that is relevant to the present claims. Any further suggestions regarding a use suggested by Al-Muharrmi does not change the fact that the reference teaches the combination of a leukoreduction filter and reagents for amplifying HIV nucleic acids. 

	The Remarks characterize the process of the Al-Muharrmi (p. 8).
	The Remarks acknowledge that Al-Muharrmi teaches the combination of structural elements in the form of a leukoreduction filter and reagents for amplifying HIV nucleic acids, stating (p. 8):
Extracted blood from known HTV-positive patients was filtered using a polyvinylidene di-fluoride membrane (1.0pm and 0.65 pm). 5-mL blood sample was removed before and after filtration for viral load measurements in sample plasma. An HIV-1 RT-PCR assay was carried out on RNA extracted from the plasma samples.

The “polyvinylidene di-fluoride membrane (1.0pm and 0.65 pm)” maps to the claimed structural element of a leukoreduction filter and a “HIV-1 RT-PCR assay” maps to reagents for reverse transcription of HIV viral RNA. 
	The question the examiner considered is whether it would have been obvious to substitute the reagents of Revets for the reagents of Al-Muharrmi.

	The Remarks argue Al-Muharrmi teaches against uses of leukoreduced blood and method steps described by Al-Muharrmi (p. 8-9).
The claims are drawn to products. Arguments regarding the methods that Al-Muharrmi allegedly teaches against, are not relevant to the claimed product. These arguments do not negate the fact that Al-Muharrmi, as acknowledged by the Remarks, teaches combination of structural elements in the form of a leukoreduction filter and reagents for amplifying HIV nucleic acids. 
	It is noted that while in some locations or contexts a use of a product may not be preferred, for example because of limited resources, in other locations or contexts that use may be reasonable, for example in areas where resources are not limited. Again, it is noted that Al-Muharrmi explicitly teaches a leukoreduction filter paired with reagents for amplifying HIV nucleic acids.

	The arguments argue that Revets does not teach a leukoreduction filter (p. 9).
In response to applicant's arguments against the Revets reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Remarks argue Revets teaches away from the use of isothermal amplification techniques because of major disadvantages (p. 9).
	The arguments have been fully considered but are not persuasive. Revets teaches that commercial reagents for the isothermal amplification and detection of HIV RNA were known and that that assays “for HIV-1 RNA are ready to be built into clinical trials” (Abstract), including a NASBA-based assay. Additionally, Revets teaches reductions in plasma viremia in response to therapy were more often detected by the NASBA assay (p. 1061, right column) and teaches the suitably of the NASBA HIV-1 RNAQT assay for field use (Table 4). Any notion that Revets in general teaches away from NASBA does not negate the fact that NASBA reagents are well-known in the art and have been used in a number of contexts.
	It is also noted that the state of the art as a whole demonstrates the pairing leukoreduction filters with isothermal reagents was previously contemplated as demonstrated by Gong (previously cited). See MPEP 2143.01(I).
	In regards to the Remarks reliance of the principle of “teaching away”, an obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. MPEP 2123(II). None of the references expressly teach away from the claimed combination. See MPEP 2143(I)(D). The ordinary artisan being aware of benefits and disadvantages of various approaches would be motivated to pick a NASBA-based assay for any number of the known benefits, i.e. improved detection of reduced plasma viremia, no need for laboratory machines, such as a thermocycler, etc.

	The Remarks argue against the Gong reference (p. 10-11).
	The Gong reference is not replied in the above rejections. The Gong reference was merely mentioned in the previous Office action to demonstrate that the combination of leukoreduction filters and isothermal amplification reagents were known in the field. Thus, in some contexts the use of isothermal amplification is advantageous when paired with leukoreduction filters. The Remarks argue that the reference teach away from such a combination, but the state of the art demonstrates that the two elements are a reasonable combination that has been made.
	
Conclusion
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634